DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of response to election of species requirement, amendment and remarks filed 11/10/2021.
Claims 10-13 are canceled.  
New claim 21 is added.
Claims 1-9 and 14-21 are pending.

Election of Species Requirement
Applicant’s election of Spray bottle in the response filed 11/10/2021 is acknowledged.   The election of spray bottle as a device removes claim 15 where the device is an aerosol device.   However, because sprayable devices encompass aerosol devices, claim 15 is examined with a device that is sprayable.

Priority
The examiner acknowledges this application as a Continuation-in-part of 16/884,033 filed 05/26/2020, which is a Continuation-in-part of 15/997,660 filed 06/04/2018 now US 10,660,339 B2.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the term DOWFAX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is suggested that the trademark name DOWFAX be properly identified in the specification.   In the instant case the term DOWFAX is neither capitalized nor is the term followed by ™, SM, or ® in the as filed specification as deemed appropriate for trademarks.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 17 have used the trademark name “Dowfax” (DOWFAX).   A trade mark or trade name is used to identify a source of good and not the good themselves.   Thus a trademark or trade name does not identify or describe good associated with the trademark or trade name.   The use of the Trademark DOWFAX appears to be for specific surfactant,   The use of this trademark to describe the particular surfactant does not comply with the requirements of 35 USC 112, second paragraph (Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)) because the use of the trademark cannot be used properly to identify any particular material or produce since the trademark is used to identify the source and not the product and does not identify or describe the products/goods associated with the trademark.   The scope of the claims is thus uncertain. 
Claims 1, 16 and 17 contains the trademark/trade name DOWFAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe surfactant, such as, Sodium dodecyl diphenyloxide disulfonate and, accordingly, the identification/description is indefinite.
Correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wood (US 20150237864 A1).
Claim 1 is a device that contains stabilized chlorine dioxide (ClO2).   The stabilized chlorine dioxide is prepared/produced by adding hydrochloric acid (HCl) to solution of sodium chlorite (NaClO2) in water, mixing or agitating the HCl and the NaClO2 for at least 10-15 minutes to allow the chemical reaction between the HCl and NaClO2 to go to completion, the adding DOWFAX to the above solution and slowly agitating the HCl, NaClO2 and the DOWFAX to distribute the DOWFAX and to allow the generation of the ClO2 to completion, then adding sodium hydroxide (NaOH) to adjust the pH of the ClO2 solution to desired pH.   Claim 1 is a product by process claim.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).    Therefore, claim 1 and the claims dependent therefrom are product claims.   No specific pH is claimed. 
For claim 1, Wood teaches container (see the whole document with emphasis on the abstract; paragraphs [0046], [0096], [0098], [0100], [0103]-[0105], [0114]) and paragraph [0117] teaches disinfectant sprays.   The container meeting the limitation of device contains stabilized chlorine dioxide (ClO2) produced by combining/mixing HCl solution, sodium chlorite (NaClO2), hypochlorite and surfactant such as DOWFAX 3B2, and phosphate (paragraphs [0043]-[0045], [0051]-[0058]).   Other solutions used in generating the stabilized chlorine dioxide (ClO2) are listed in paragraphs [0061]-[0065], [0068]-[0091].    
The stabilized chlorine dioxide is for target applicant is the intended use of the product of the device.
Claims 2-8 recite the intended uses of the claimed composition.   The prior art composition in the container/device and the claimed composition in the claimed device are the same.   The result of application of the claimed composition within the claimed device is the intended uses recited in claims 2-8.   Therefore, the disclosed composition in the disclosed container/device is also capable of the intended uses claimed in claims 2-8.   
For claim 9, Wood teaches that its solution composition is in the form of disinfectant wipes, with the wipes meeting the limitation of a device (paragraph [0117]) and that the composition is a disinfectant spray (paragraph [0117]) such that the limitation of sprayable solution of claim 9 is met and when the sprayable composition is contained in a bottle (paragraph [0046]) such that the spray bottle limitation of claim 9 is met.
For claims 14 and 21, the “produced as a concentrate” recited in claims 14 and 21 is the process of making the composition. The end product of stabilized chlorine dioxide of the claims and the stabilized chlorine dioxide of wood are the same.   
Therefore, Wood teaches a device such as container or wipe or spray bottle that comprises chlorine dioxide of claims 1-9, 14 and 21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Mundschau et al. (US 20170360659 A1).
Claim 1 is a device that contains stabilized chlorine dioxide (ClO2).   “For delivering chlorine dioxide” is the intended use of the device.   Stabilized chlorine dioxide (ClO2) product produced for a target application using the recited steps starting from “adding …” to ClO2) concentration is the process of making the chlorine dioxide contained within the device.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).    Therefore, claim 1 and the claims dependent therefrom were examined above as product claims.   No specific pH is claimed. 
For claim 15, while Wood teaches sprayable composition contained in bottle (spray bottle), Wood does not teach aerosol device as one of its devices.   However, the term sprayable encompasses the ability to spray formulations using hand-pump spray bottle, hand-squeeze spray bottle, pressurized aerosol cans and similar devices (paragraph [0008] of Mundschau).   Therefore, at the effective date of the invention, the artisan seeking to spray the composition of 
Wood in combination with Mundschau renders claim 15 prima facie obvious.

Claims 1, 16-17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Speronello et al. (US 20100015066 A1).
Claim 1 has been examined above as a product claim.   Wood has been described above as anticipating the device containing stabilized chlorine dioxide (ClO2).      Claims 16 and 17 depend from claim 1 and are the same except for the concentration of chlorine dioxide (ClO2).   The first, second, third and fourth amounts are specific limitations of the process steps of claim 1.   The pH target value is also the step of adding sodium hydroxide to achieve a target pH.   The chlorine dioxide (ClO2) is not a specific pH, only that sodium hydroxide is added to the reactants in claim 1 to reach certain target pH.   
Thus, for claims 16-18, Wood teaches that the concentration of chlorine dioxide in the chlorine dioxide solution may vary (paragraph [0112]) and that in one embodiment, the concentration of the chlorine dioxide in the finished product solution is 5000 ppm (paragraph [0112], claims 13 and 17).   While Wood teaches that the concentration of chlorine dioxide can vary, the 5000 ppm concentration differs from the concentrations in claims 16-18.   However, Speronello teaches that chlorine dioxide (ClO2) in concentrations of 500 ppm, 700 ppm, 1000 ppm and higher concentrations of about 20-2000 ppm (paragraph [0055] have been used as disinfectant (paragraph [0008]).   Therefore, at the effective date of the invention, guided by the teaching of Wood and the amounts of chlorine dioxide (ClO2) in Speronello that have been used 
Thus, Wood in combination with Speronello renders claims 16-18 prima facie obvious.  

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Stevenson (US 20080226748 A1).
Claim 1 has been examined above as a product claim.   Wood has been described above as anticipating the device containing stabilized chlorine dioxide (ClO2).    Claim 19 depends on claim 1.  
Wood differs from claim 19 by not teaching the pH of the chlorine dioxide solution composition.       
However, Stevenson clearly teaches that the acid and alkaline components regulate the pH of the composition (see at least the abstract, paragraph [0008]-[0010], [0019]).  Stevenson teaches that the pH of the solution is regulated such that the formation of hydronium ions from the acid is correspondingly regulated to stabilize the solution for a period of time (see the whole document, paragraph [0009], [0010], [0019], [0025], [0026], and claims 13, 14, 16, 27, 28 and 37); and specifically claim talks about regulating the pH to be between 6.5 and 6.9 and this range intersects claimed range in examined claim 19.
Therefore, at the effective date of the invention the artisan would add acid of alkaline agent to regulate the pH levels including pH of 6.5 to predictably stabilize the composition.
Wood in view of Stevenson renders obvious claim 19.   

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150237864) as applied to claim 1 above, in view of Wood (GB 2345637 A).
 Claim 1 has been examined above as a product claim.   Wood has been described above as anticipating the device containing stabilized chlorine dioxide (ClO2).    Claim 20 depends on claim 1.   
For claim 20, Wood differs from claim 20 because Wood does not teach the inclusion of fragrance in the stabilized chlorine dioxide solution.   However, Wood, in 2000 disclose that fragrance can be added to compositions containing chlorine dioxide to leave pleasant odors on products treated with composition containing chlorine dioxide (see the whole document with emphasis on claim 6.    Therefore, at the effective date of the invention, the artisan would be motivated to include fragrance of Wood in the composition of Wood with the reasonable expectation of predictably producing pleasant odors to the composition.
Therefore, Wood in combination with Wood renders claim 20 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 and 1-13 of U.S. Patent Nos. 9,788,549 B2 and 10,660,339 B2 respectively, each in view of Gulabani et al. (US 20160319442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because 
9,788,549 B2: the process/method of the issued claims prepares chlorine dioxide of the examined claims.   While the examined claims are directed to product claimed as product by process, the issued claims are directed to the process of making the stabilized chlorine dioxide and uses surfactant in the process (see claims 22-23 and 26).   The surfactant in the issued claims is generic and the issued claims do not specifically teach the surfactant in the examined claim under the trademark DOWFAX.   However, surfactant such as DOWFAX has been known to be used in chlorine dioxide containing composition (see paragraphs [0068], [0052] of Gulabani).   Further also, using the specification as a dictionary clearly shows that one of the surfactants named in the process of making the chlorine dioxide composition is DOWFAX (column 5, line 45).   Therefore, at the effective date of the invention, one having ordinary skill in the art guided by the claims of US 9788549 B2 and the teachings of Gulabani would use the specific surfactant, DOWFAX, used in Gulabani in the process of the issued claims that would predictably produce the chlorine dioxide disinfectant solution. 
10,660,339 B2: the process/method of the issued claims prepares chlorine dioxide of the examined claims.   While the examined claims are directed to product claimed as product by process, the issued claims are directed to the process of making the stabilized chlorine dioxide and uses surfactant in the process (see claims 2 and 12).   The surfactant in the issued claims is generic and the issued claims do not specifically teach the surfactant in the examined claim under the trademark DOWFAX.   However, surfactant such as DOWFAX has been known to be used in chlorine dioxide containing composition (see paragraphs [0068], [0052] of Gulabani).   Further also, using the specification as a dictionary clearly shows that one of the surfactants named in the .    
Claims 1-9 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 and 21-24 of copending Application No. 16884033 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending process makes the examined composition that contains chlorine dioxide solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior art of Interest: Stevenson (US 20080226748 A1) ----
 Stevenson discloses composition and method of making the composition comprising
0.10-20 % by weight of a chlorite salt, 0.1-3 % by weight of an acid, 0.1-2% by weight of an alkaline agent, with the balance being water (see the whole document, the abstract, paragraphs [0022], [0025]-[0028], [0031], [0032] and claims 1-35).   The method of making the biocide composition comprises combining water, the chlorite salt, acid and the alkaline agent (the whole document, paragraphs [0025], [0028], and claims 29-25).   
The acid is selected from the group consisting of citric acid, phosphoric acid, lactic acid, acetylsalicylic acid, and acetic acid or a mixture thereof (paragraphs [0006], [0013], and claim

Stevenson further adds surfactants (see the whole document, and at least paragraph [0007]) and Stevenson clearly teaches that the acid and alkaline components regulate the pH of the composition (see at least the abstract, paragraph [0008]-[0010], [0019]).  Stevenson teaches that the pH of the solution is regulated such that the formation of hydronium ions from the acid is correspondingly regulated to stabilize the solution for a period of time (see the whole document, paragraph [0009], [0010], [0019], [0025], [0026], and claims 13, 14, 16. 27. 28 and 37); and specifically claim talks about regulating the pH to be between 6.5 and 6.9 and this range intersects claimed range in examined claim 19.

No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613